Citation Nr: 9901891	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-13 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's improved disability pension benefits 
were properly terminated effective April 1, 1994.



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1941 to January 
1946, and from April 1948 to July 1952.  In September 1994 
the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, terminated the veteran's award of improved 
disability pension effective April 1, 1994, due to excess 
income based on a decrease in unreimbursed medical expenses.  
The veteran appealed from that decision.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
April 1997 when it was remanded for further development.  The 
case is again before the Board for further appellate 
consideration. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that his improved 
disability pension benefits should not have been terminated 
when they were since his countable income should have been 
reduced by his extensive medical expenses.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran's improved disability pension 
benefits were not properly terminated effective April 1, 
1994.  His improved disability pension should have been 
terminated effective June 1, 1994.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  In August 1993 the veteran was awarded improved 
disability pension effective April 1, 1993.  His award 
included the additional housebound allowance and an 
additional allowance for a dependent spouse.

3.  That award considered the reported family income 
consisting of Social Security benefits of $1,028 per month 
and military retirement of $592 per month for the veteran 
plus $480 per month Social Security benefits for his spouse.  
That income was reduced by a large deduction based on the 
prospective nursing home expenses for the veteran's spouse of 
$1,800 per month or $21,600 per year, which was recognized as 
an unreimbursed medical expense.  

4.  The veteran's wife died in May 1994.  In June 1994 he was 
informed that his award would be reduced because of the 
change in his dependency status and requested to clarify his 
current income and medical expenses.

5.  On a July 1994 eligibility verification report, the 
veteran indicated that he was in receipt of Social Security 
benefits of $1,100 per month and military retirement of $529 
per month.  He indicated that his wife's Social Security 
benefits prior to her death had been $493 per month.  He 
reported unreimbursed medical expenses of $4,268 subsequent 
to April 1994 including two months' nursing home expenses for 
his wife or $3,600. 

6.  In September 1994 the regional office terminated the 
veteran's award of an improved disability pension effective 
April 1, 1994, due to excess income based on a reduction in 
the family medical expenses.  


CONCLUSION OF LAW

The veteran's award of improved disability pension should 
have been terminated June 1, 1994, due to changes in his 
income, medical expenses and dependency status which occurred 
as the result of his wifes death in May 1994, instead of 
April 1, 1994.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background.

The record discloses that in August 1993 the veteran was 
awarded improved disability pension of $630 per month 
commencing April 1, 1993.  His award considered the 
additional amounts designated for the housebound allowance 
and for a dependent spouse.  

The award was based on the veteran's family income, 
consisting of his reported Social Security benefits of $1,028 
per month and his military retirement of $592 per month plus 
his wife's Social Security benefits of $480 per month.  This 
income had been reduced by deduction of the applicable 
portion of familys projected unreimbursed medical expenses, 
his wife's nursing home expenses of $1,800 per month or 
$21,600 per year.  

The record further discloses that the veteran's wife died in 
May 1994.  In June 1994 he was informed that his award would 
be reduced effective June 1, 1994 because of the change in 
his dependency status and he was instructed to submit income 
and expense information so that an accurate adjustment could 
be made.   

On an eligibility verification report dated in July 1994 the 
veteran indicated that his monthly Social Security was $1,100 
and his monthly military retirement was $592.  He indicated 
that his wife's Social Security benefits prior to her death 
had been $493 per month.  He reported unreimbursed medical 
expenses of $4,268 after April 1, 1994, including payment of 
two months nursing home expenses, or $3,600.

In September 1994 the regional office terminated the 
veteran's award of improved disability pension effective 
April 1, 1994, due to excess income based on a reduction in 
the projected unreimbursed medical expenses.  The veteran 
appealed from that decision.

II.  Analysis.

Effective in December 1993 the maximum annual rate of 
improved disability pension for a veteran with a dependent 
spouse was $10,240; the maximum annual rate of improved 
disability pension for a housebound veteran with a dependent 
spouse was $11,977.  For a single housebound veteran, the 
maximum annual rate was $9,556.  For a single veteran without 
housebound benefits, the maximum annual rate was $7818.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran in 
order to determine the amount of pension benefits to be 
awarded.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income in the year in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension payable to the veteran 
(including increased pension for family members, but 
excluding increased pension due to aid and attendance or 
being housebound) as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
An estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate or after the end of the 12-
month annualization period upon receipt of an eligibility 
verification report.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.272(g).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  Where the dependency of another person ceased due 
to death the reduction of discontinuance shall be effective 
the last day of the month dependency ceased.  
38 C.F.R. § 3.660(a)(2).

In this case, as indicated previously, the record reflects 
that in August 1993 the veteran was awarded improved 
disability pension at the housebound rate with an additional 
allowance for a dependent spouse.  The family income, 
consisting of Social Security benefits for the veteran and 
his spouse and a military retirement benefit for the veteran 
had been reduced by prospective deduction of the nursing home 
expenses for veterans wife of $1,800 per month, or $21,600 
for the annualized year beginning April 1, 1993.  (In VA 
terminology an annualized year is a 12 month period which can 
commence with any month.)  Under the procedural rules 
followed by the ROs at that time, such an award would be 
reviewed and revised annually to reflect the actual income 
and expenses for the preceding 12 month annualization period 
and to make the award for the next annualization period based 
on the estimated income and prospective recurrent medical 
expenses.  This review had not been accomplished when the 
veteran's wife died in May 1994.  At that time, several 
factors pertinent to the veterans award changed.  His 
spouses income was eliminated, his dependency status changed 
and, most pertinently, the nursing home expenses ended.  When 
the veteran reported unreimbursed medical expenses of $4,268 
on an eligibility verification report submitted in July 1994, 
he included his wifes nursing home expenses for April and 
May.  The regional office terminated the veteran's award of 
improved disability pension as of April 1, 1994, considering 
the reduction in his unreimbursed medical expenses as of the 
beginning of that annualized period, but not considering the 
changes in his income and dependency status, although all had 
occurred at the same time, due to the same event.  The 
veteran has appealed this method of calculation.

The Board notes, that under 38 C.F.R. § 3.660(a), where 
reduction or discontinuance of a running award of improved 
pension is required because of a change in dependency or an 
increase in income, the reduction or discontinuance is to be 
made effective the end of the month in which the increase 
occurred.  In the veteran's case, this would be June 1, 1994, 
the first day of the month following the month in which his 
wife died.  38 C.F.R. § 3.272(g) makes it clear that 
unreimbursed medical expenses are an exclusion from income 
and that estimated medical expenses based on clear and 
reasonable expectations may be considered for the purpose of 
authorizing prospective pension awards.  That same section 
indicates that such expenses will be considered for the 12 
month annualization period in which they were incurred, just 
as income is also considered for a 12 month period.  However, 
the pertinent regulations do not clearly set forth the method 
of calculation to be utilized under the circumstances present 
in this case.  Such procedural matters are reserved for 
internal procedural manuals which do not have the force of 
law.  

VA Manual 21-1, Part IV, Authorization procedures, paragraph 
16.31(g) is titled Reduction in Level of Continuing Medical 
Expenses.  Subparagraph (1) of that section provides that if 
a beneficiary reports a reduction in the level of continuing 
medical expenses, the award is adjusted effective the first 
day of the month after the month during which the reduction 
occurred.  While that paragraph goes on to provide that at 
the end of the eligibility verification reporting period 
during which the reduction in continuing medical expenses 
occurred, the countable income is adjusted from the beginning 
of the eligibility verification report reporting period based 
on actual medical expenses paid during that reporting period, 
the apparent inconsistency is not explained.  The example 
utilized is not helpful in that it reflects an increase, 
rather than an overall reduction in such expenses for the 
year.  Furthermore, the manual does not appear to consider 
the situation present in this case, where multiple changes 
are triggered by a single event.  Other portions of the 
manual make it clear that pension rates can change more 
frequently than once a year and the VA can make what amounts 
to a monthly redetermination of eligibility.  See paragraph 
16.20 for a general discussion.  Since the applicable 
regulations and manuals appear to be somewhat unclear and 
inconsistent as to the proper effective date for termination 
of the veteran's award of improved disability pension in this 
case, the date most favorable to the veteran should be 
considered appropriate.  It is only fair, and logical, that 
all events occurring at the same time should be considered as 
of the same date; in this case, June 1, 1994.  Accordingly, 
with the resolution of doubt in the veteran's favor, the 
Board concludes that his award of improved disability pension 
should not have been terminated until June 1, 1994, under the 
end-of-the-month rule set forth in 38 C.F.R. § 3.660. 

In December 1994 the veteran reported a monthly charge of 
$533.75 for medical injections; however, he did not indicate 
when he began receiving the injections.  The statement does 
not provide sufficient detail to serve as a basis for 
calculating any additional medical expenses.  Further, even 
if the reported monthly sum of $533.75 was added to the 
veteran's annualized medical expenses, the resulting sum 
would still not be sufficient to render him eligible for 
pension in 1994, after June 1.

On an eligibility verification report received in January 
1996, the veteran listed unreimbursed medical expenses 
apparently for 1996 and made reference to weekly fees charged 
for home assistance.  The veteran made reference to similar 
expenses in later statements.  Those statements of expenses 
which do not reflect payments made in 1994 and 1995 are not 
germane to a determination of the nature and amount of 
expenses incurred during 1994.  

The veteran has been requested on numerous occasions to 
provide additional statements detailing relevant medical 
expenses in support of his claim and has declined to do so.  
Pursuant to the April 1997 Board remand, the regional office 
conducted a field examination to assist the veteran in 
completing a report of his income and unreimbursed medical 
expenses.  The veteran, however, declined assistance.  To 
date, the veteran has failed to provide information requested 
of him in support of his claim.  See Wood v. Derwinski, 1 
Vet. App., 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  Without information detailing 
additional medical expenses during the period in question, 
entitlement to approved disability pension effective after 
June 1, 1994, has not been demonstrated.





ORDER

The veteran's improved disability pension benefits were not 
properly terminated effective April 1, 1994.  The benefit 
should have been terminated effective June 1, 1994.  The 
appeal is granted to the extent indicated.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
